Citation Nr: 0703600	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for recurrent tinnitus, to include whether a 
separate rating for each ear is warranted.

3.  Entitlement to an initial compensable disability rating 
for left otitis media, status post mastoidectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1977.

By way of introduction, in January 1988, the RO denied 
service connection for left ear disease and a sinus disorder.  
The veteran was notified of the rating decision that same 
month but did not initiate an appeal.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO granted service connection for 
bilateral hearing loss, tinnitus, and left otitis media, 
status post mastoidectomy and denied service connection for a 
sinus disorder.  Noncompensable (zero percent) evaluations 
were assigned for the service-connected hearing loss and left 
otitis media.  A ten percent evaluation was assigned for the 
service-connected tinnitus.  An effective date of June 27, 
2001 was initially assigned.  In January 2002, the veteran 
filed a notice of disagreement with respect to the initial 
disability evaluations for service-connected hearing loss, 
tinnitus, and left otitis media.  The RO issued a statement 
of the case in January 2003 and received the veteran's 
substantive appeal in February 2003.  

In January 2002, the veteran asked the RO to assign an 
effective date to September 2000.  In response, in March 
2002, the RO assigned an effective date of August 8, 2000.  

In January 2005, the Board denied entitlement to an initial 
compensable disability rating for bilateral hearing loss, 
entitlement to an initial disability in excess of 10 percent 
for recurrent tinnitus, and entitlement to initial 
compensable disability rating for left otitis media, status 
post mastoidectomy.  The issue of whether new and material 
evidence had been received to reopen a claim for service 
connection for a sinus disorder was remanded for further 
development.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which in a July 2005 order, granted the parties' 
joint motion for remand, vacating the Board's decision and 
remanding the case for compliance with the terms of the joint 
motion.  

As the veteran perfected an appeal as to the initial rating 
assigned for the service-connected hearing loss, tinnitus, 
and left otitis media, the Board has characterized these 
issues in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.

The issues of entitlement to an initial compensable 
disability rating for bilateral hearing loss and entitlement 
to an initial compensable disability rating for left otitis 
media, status post mastoidectomy, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, which is the maximum schedular 
rating authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2002, 2005); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent schedular evaluation for each ear.  
The Board denied the veteran's request and the veteran 
appealed that decision.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single schedular disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

Separate schedular 10 percent disability ratings for 
bilateral tinnitus are denied.




REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.

In a July 2005 Order, the Court granted a joint motion 
between VA and the veteran in which the parties agreed that 
the veteran's case should be remanded.  In the joint motion, 
the parties agreed that VA examinations afforded to the 
veteran in connection with his claims were inadequate for 
purposes of evaluating the veteran's conditions because, in 
one instance, the examiner had not reviewed the veteran's 
claims file in connection with the examination, and in 
another instance, only the veteran's left ear was evaluated.  
In addition, a third examination was presented in graph form 
only, making the examination of minimal use.  In this regard, 
the Board notes that VA's duty to assist requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); see also Godfrey v. Brown, 8 Vet. App. 
113 (1995) (Board not required to accept doctors' opinions 
that are based upon the veteran's recitation of medical 
history); Owens v. Brown, 7 Vet. App. 429 (1995).  The 
veteran's service medical records and other related documents 
should be reviewed by the examiner, thereby enabling him to 
form an opinion on an independent basis.  Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993) and Powell v. West, 13 Vet. App. 31, 35 
(1999) (error for Board to rely on inadequate examination).  

Consistent with the July 2005 Court Order, the Board finds 
that this matter should be remanded so that the veteran may 
be afforded an adequate VA examination in order to determine 
the degree of impairment caused by his bilateral hearing loss 
and his left ear otitis media.

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
what type of information and evidence was needed to 
substantiate his claims, nor was he provided with notice of 
the type of evidence necessary to establish an increased 
rating, a disability rating or effective date for the 
disability on appeal.  This case must therefore be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected hearing 
loss and left otitis media.  It is 
imperative that the examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing, including an 
audiological evaluation, should be 
accomplished.  The examiner should 
specifically address the auditory 
thresholds in frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for each ear, 
and should address the veteran's speech 
recognition scores for each ear using 
the Maryland CNC Test.  In addition, 
with respect to the veteran's left 
otitis media, the examiner is requested 
to state whether this condition is 
manifested by suppuration or aural 
polyps.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

3.  After completion of the foregoing, 
the RO should again review the veteran's 
claims.  If any determination remains 
adverse to the veteran, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


